Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000897
                                                         02-APR-2015
                                                         07:56 AM


                          SCWC-12-0000897

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

       CIERRA ANN M. KAM, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000897; CASE NO. 1DTA-12-00359)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Cierra Ann M. Kam’s

application for writ of certiorari filed on February 19, 2015, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, April 2, 2015.

Taryn R. Tomasa                  /s/ Mark E. Recktenwald
for petitioner

Brian R. Vincent                 /s/ Paula A. Nakayama
for respondent
                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson